 



Exhibit 10.1
Execution Copy
ENDEAVOUR INTERNATIONAL CORPORATION
SUBSCRIPTION AND REGISTRATION RIGHTS AGREEMENT
     This Subscription and Registration Rights Agreement (this “Agreement”),
made as of the date set forth below by and between Endeavour International
Corporation, a Nevada corporation (the “Company”), and the Persons listed on
Schedule A attached hereto (each such Person an “Investor”), sets forth certain
representations, covenants and agreements between the Company and the Investors,
with respect to the sale by the Company of 125,000 shares of Series A Preferred
Stock (“Series A Preferred Stock”), par value $0.001 per share, having the terms
set forth in the Certificate of Designation of Series A Preferred Stock of the
Company (the “Certificate”), a copy of which is attached hereto as Annex A. The
Certificate provides that, subject to the Company obtaining the requisite
stockholder approval for the Amex Approval Proposal (as defined in Section 6(p)
below), the Company shall issue, in exchange for each of the outstanding shares
of Series A Preferred Stock, one share of Series C Preferred Stock (“Series C
Preferred Stock”) (such shares of Series C Preferred Stock to have the terms set
forth in the Certificate of Designation of Series C Preferred Stock of the
Company (the “Series C Certificate”) a copy of which is attached hereto as Annex
B. The Series A Preferred Stock and the Series C Preferred Stock are referred to
herein, as applicable, as the “Shares.” All capitalized terms used but not
otherwise defined herein shall have the meanings given to such terms in the
Certificate or the Series C Certificate, as applicable.
     1. Subscription. Subject to the terms and conditions hereof, each Investor
hereby agrees to purchase, severally and not jointly, from the Company the
number of shares of Series A Preferred Stock, set forth opposite such Investor’s
name on Schedule A hereto at a purchase price of $1,000.00 per share (the
“Offering Price”), and the Company agrees to sell such shares of Series A
Preferred Stock to the Investor at the Offering Price.
     2. Closing.
     (a) Closing Date. The closing of the purchase and sale of the Series A
Preferred Stock (the “Closing”) shall take place contemporaneously with the
consummation of the Acquisition (as defined below) subject to all of the
conditions to the obligations of the Investors set forth herein having been
satisfied, or on such other date as promptly thereafter on which all of the
conditions to the obligations of the Investors set forth herein shall have been
satisfied, or at such other time and date as the Company and the Investors
agree, at the offices of Fried, Frank, Harris, Shriver & Jacobson LLP, One New
York Plaza, New York, New York (the “Closing Date”). As used herein, the term
“Acquisition” shall mean the acquisition by the Company (through its
wholly-owned non-U.S. subsidiary, Endeavour Energy UK Limited (“UK Sub”)),
pursuant to the Purchase Agreements (as defined in Section 5(z)(i) below), of
the entire equity interest in Talisman Expo Limited (“Expro”), which immediately
before the consummation of the Acquisition shall own the interests owned by
Talisman Energy Inc. in the following North Sea Assets (the “North Sea Assets”):
(i) the Alba and Caledonia fields, (ii) the Goldeneye field, (iii) the Bittern
field, and (iv) the Ivanhoe, Rob Roy, Hamish and Renee and Rubie fields;
provided, however, that if the aggregate purchase price payable by the Company
in the

 



--------------------------------------------------------------------------------



 



Acquisition is reduced by $15 million, then Expro need not own the Interests in
the Ivanhoe, Rob Roy and Hamish fields.
     (b) Closing Deliveries. At the Closing, the Company shall deliver or cause
to be delivered to each Investor the following:
     (i) one or more stock certificates registered in the name of such Investor,
containing only the legend expressly provided in Section 6(a) hereof, evidencing
such number of shares of Series A Preferred Stock equal to the number of such
shares set forth opposite such Investor’s name on Schedule A hereto in a single
certificate or in certificates in such other denominations as such Investor
shall request not later than two (2) Trading Days prior to the Closing Date;
     (ii) a certificate of the secretary or an assistant secretary of the
Company, dated the Closing Date, in form and substance reasonably satisfactory
to the Investors, certifying as to (v) the amended and restated articles of
incorporation of the Company; (w) the by-laws of the Company (which shall have
been amended to provide that the provisions of Sections 78.378 to 78.3793 of the
Nevada Revised Statutes (the “NRS”) (the “Control Share Acquisition Provisions”)
do not apply to the Company); (x) the resolutions of the board of directors of
the Company authorizing the execution and performance of this Agreement, the
Certificate, the Series C Certificate and the certificate of designation for the
New Preferred Stock Units in the form attached as Annex C (the “New Preferred
Stock Units Certificate”), the amendment to the by-laws of the Company referred
to in (w) above, and approving each of the Investors as an interested
shareholder such that the prohibitions, restrictions, limitations and conditions
of Section 78.438 to 78.442 of the NRS to not apply to such Investor and
approving all other transactions contemplated by this Agreement, the
Certificate, Series C Certificate, the New Preferred Stock Units Certificate and
the Series C Certificate for purposes of Section 78.438 to 78.442 of the NRS;
(y) incumbency and signatures of the officers of the Company executing this
Agreement and the officer’s certificate referred to in (z); and (z) an officer’s
certificate of the Company as contemplated by Section 7(n);
     (iii) certificate of the Company signed by a duly authorized officer of the
Company stating that the representations and warranties of the Company contained
in this Agreement are true and correct as of the date when made and as of the
Closing Date (except that representations made as of a specific date shall be
required to be true and correct as of such date only);
     (iv) a legal opinion of Vinson & Elkins LLP, in the form of Exhibit A,
executed by such counsel and delivered to the Investors;
     (v) a legal opinion of Woodburn and Wedge, in the form of Exhibit B,
executed by such counsel and delivered to the Investors (with the officer’s
certificate contemplated thereby reasonably satisfactory to the Investors);
     (vi) the Transfer Agent Instructions (as defined in Section 6(a) below)
acknowledged by the Transfer Agent; and

2



--------------------------------------------------------------------------------



 



     (vii) long form good standing or certificates or equivalent documentation
(reasonably acceptable to the Investors) with respect to each of the Company and
each of its Subsidiaries issued by the Secretary of State of the State of Nevada
and from each other jurisdiction in which each of its Subsidiaries was formed.
     (c) Contemporaneously with the execution and delivery of this Agreement,
each Investor shall execute and deliver the Certificate of Accredited Investor
Status, attached hereto as Exhibit C (“Certificate of Investors Status”), and on
the Closing Date shall wire to the Company, at an account designated by the
Company, immediately available funds in the amount equal to the Offering Price
multiplied by the number of shares of Series A Preferred Stock for which the
Investor is purchasing and the Company is selling (the “Subscription Amount”).
     (d) The Company shall also deliver at the Closing, if not previously
delivered, any amounts payable to any of the Investors or any of their
Affiliates pursuant to Sections 6(n) and 6(o) of this Agreement.
     3. Registration Rights.
     (a) Effectiveness Deadline. The Company shall (i) within 45 days after the
Closing Date, file with the Securities and Exchange Commission (the “SEC”) a
shelf-registration statement under the Securities Act (x) under which the
Offering Holders (as defined below) may sell Offering Shares (as defined below)
(y) that registers Offering Shares that are shares of Common Stock in an amount
that is no less than 130% of the number of shares of Common Stock issuable upon
the conversion of all of the then outstanding shares of Series A Preferred Stock
or Series C Preferred Stock whether or nor such shares are then convertible,
(ii) use its reasonable best efforts to have such registration statement
declared effective within 120 days after the Closing Date, and (iii) at all
times until the Registration Termination Date (as defined below), the Company
shall maintain an effective shelf-registration statement (x) under which the
Offering Holders may sell Offering Shares that are shares of Common Stock,
(y) if the Shares or Alternate Preferred Stock are then convertible or have been
converted into New Preferred Stock Units, under which the Offering Holders may
sell Offering Shares that are New Preferred Stock Units, and (z) that covers a
number of shares of Common Stock that is no less than (a) 130% of the number of
Unissued Offering Shares that are shares of Common Stock plus the number of
Outstanding Offering Shares that are shares of Common Stock and (b) if the
Shares or Alternate Preferred Stock are then convertible or have been converted
into New Preferred Stock Units, 130% of the number of the Unissued Offering
Shares that are New Preferred Stock Units plus the number of Outstanding
Offering Shares that are New Preferred Stock Units. As used herein, “Offering
Shares” means, as of any time, (a) shares of Common Stock or New Preferred Stock
Units previously issued upon conversion of the Shares, Alternate Preferred Stock
or New Preferred Stock Units or as a dividend or redemption payment in respect
of, the Shares or Alternate Preferred Stock and not previously sold pursuant to
an effective registration statement under the Securities Act or in a brokers’
transaction (as defined in Rule 144(g) promulgated under the Securities Act)
(the “Outstanding Offering Shares”), and (b) shares of Common Stock then
issuable upon conversion of the then outstanding Shares, Alternate Preferred
Stock or New Preferred Stock Units (assuming for this purpose, that all such
outstanding Shares, Alternate Preferred Stock or New Preferred Stock Units are
fully converted, whether or not then convertible, and that any Stockholder
Approval required for the issuance of such shares or units

3



--------------------------------------------------------------------------------



 



has been obtained) and New Preferred Stock Units then issuable upon conversion
of the then outstanding Shares or Alternate Preferred Stock (the “Unissued
Offering Shares”). The Investors (so long as they hold any Shares, Alternate
Preferred Stock, New Preferred Stock Units or Offering Shares), together with
their Affiliates (as defined below), and any Persons who hold any Shares,
Alternate Preferred Stock, New Preferred Stock Units or Offering Shares acquired
from any Offering Holder are hereafter referred to as “Offering Holders.” The
Company agrees that no Person other than Offering Holders shall be permitted to
sell shares of Common Stock or other securities pursuant to the shelf
registration statement contemplated hereby. The Company will include in any
registration statement filed or maintained by the Company pursuant to this
Section 3(a) (i) the information required under the Securities Act to be so
included concerning the Offering Holders, as provided by the Investors on the
signature page hereto, including any changes in such information or other
information that may be provided by the Offering Holders in writing to the
Company from time to time, and (ii) a section entitled “Plan of Distribution,”
substantially in the form of Exhibit D hereto with such additions thereto as may
be requested by an Offering Holder, that describes the various procedures that
may be used by the Offering Holders in the sale of Offering Shares. As used
herein, the term “Registration Termination Date” means the first date after the
first anniversary of the Closing upon which (x) the number of Offering Shares is
less than two percent (2%) of the number of shares of Common Stock then
outstanding and (b) no Offering Holder and its Affiliates holds Offering Shares
that represent more than one percent (1%) of the number of shares of Common
Stock outstanding unless all such Offering Shares are then eligible for resale
under Rule 144(k) promulgated under the Securities Act, and the term
“Transaction Documents” means this Agreement, the Certificate, Series C
Certificate and the New Preferred Stock Units Certificate.
     (b) Failure to Meet Effectiveness Deadline. In addition to any other rights
or remedies provided herein, if the registration statement referred to in
Section 3(a) above has not been filed with the SEC within 45 days after the
Closing Date, declared effective by the SEC within 120 days after the Closing
Date or the Company fails to maintain the effectiveness of such registration
statement pursuant to the terms contained in Section 4(d) of the Certificate,
then the Company shall pay an increased dividend rate on the Shares in
accordance with the Certificate or the Series C Certificate, as applicable.
Payment of such increased dividend rate by the Company shall be in addition to,
and shall not limit, the other remedies available to the Investors in the event
that the Company does not comply with this Section 3 with respect to the filing
and effectiveness of the registration statement referred to herein.
     (c) Delay Rights. Notwithstanding any other provision of this Section 3,
the Company may, upon written notice (such notice a “Delay Notice”) to any
Offering Holder whose Offering Shares are included in the registration
statement, voluntarily suspend the effectiveness of any such registration
statement for a limited time, which suspension shall in no event be longer than
twenty-five (25) days in any three-month period, and no longer than sixty
(60) days in any twelve-month period, if (i) the Company has been advised by
counsel or underwriters to the Company that the offering of any Offering Shares
pursuant to the registration statement would materially adversely affect, or
would be improper in view of (or improper without disclosure in a prospectus) a
proposed financing, a reorganization, recapitalization, merger, consolidation or
similar transaction involving the Company or (ii) if at any time the prospectus
included in such registration statement includes an untrue statement of material
fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in

4



--------------------------------------------------------------------------------



 



light of circumstances then existing. Upon receipt of a Delay Notice, the
Offering Holder shall immediately suspend any and all sales of the Offering
Shares until such time as the Company notifies the Offering Holder that such
suspension has been terminated and the registration statement is again in effect
with respect to the Offering Shares (such notice, an “Effective Notice”). Upon
disclosure of such information or the termination of the condition described
above, the Company shall provide prompt notice to the Offering Holders whose
Offering Shares are included in the registration statement, and shall promptly
terminate any suspension of sales it has put into effect and shall take such
other actions to permit registered sales of registrable securities as
contemplated in this Agreement. Notwithstanding any provision contained herein
to the contrary, the Company’s obligation to include, or continue to include,
Offering Shares in any such registration statement under this Section 3 shall
continue until the Registration Termination Date.
     (d) Underwritten Offering.
     (i) Underwriting. Any Offering Holder or Offering Holders may at any time
request the ability (each a “Requesting Offering Holder”) to dispose of Offering
Shares under the registration statement pursuant to an underwritten offering by
delivering to the Company a notice setting forth such request (an “Underwriting
Request”) and the number of Offering Shares sought to be disposed of by such
Requesting Offering Holder in such underwritten offering. Within two
(2) Business Days of the Company’s receipt of an Underwriting Request, the
Company shall deliver a notice (an “Underwriting Notice”) to the Offering
Holders other than the Requesting Offering Holder(s) (such other Offering
Holders, the “Additional Offering Holders”) notifying such Additional Offering
Holders of such Underwriting Request. Each of the Additional Offering Holders
shall have the right, exercisable by delivery of a notice (a “Piggy-Back
Notice”) to the Company and to the Requesting Offering Holder within five
(5) Business Days of receipt of the Underwriting Notice, to elect to dispose of
Offering Shares in the underwritten offering. Each Piggy-Back Notice shall set
forth the number of Offering Shares the applicable Additional Offering Holder
desires to dispose of in the underwritten offering. Each of the Requesting
Offering Holders and Additional Offering Holders shall be entitled to dispose in
the underwritten offering of the number of Offering Shares set forth in its
Underwriting Request or Piggy-Back Notice, as applicable, provided, however,
that if the Managing Underwriters (as defined below) advise the Offering Holders
that the number of Offering Shares to be sold in the underwritten offering is
greater than the number of Offering Shares which can be offered in an orderly
manner in such offering within a price range acceptable to a holders of a
majority of the Offering Shares sought to be disposed of in the underwritten
offering and without adversely affecting the marketability of the offering (the
“Offering Number”), no securities other than Offering Shares shall be offered in
such underwriting and the number of Offering Shares to be offered in the
offering shall be reduced pro rata based on the number of Offering Shares sought
to be included in the offering by the Requesting Offering Holders and the
Additional Offering Holders to the extent necessary so that the aggregate number
of Offering Shares offered in such offering is no greater than the Offering
Number. As promptly as practicable after the expiration of the five (5) Business
Day period for delivery of Piggy-Back Notices, the Company shall, at the request
of such Offering Holder(s), enter into an underwriting agreement in customary
form with the book-running lead manager of such underwritten

5



--------------------------------------------------------------------------------



 



offering (the “Managing Underwriter” or “Underwriters”), which shall include,
among other provisions, indemnities to the effect and to the extent provided in
Section 9, and shall take all such other actions as the Offering Holders or the
Managing Underwriter or Underwriters participating in such offering and sale may
reasonably request in order to expedite or facilitate such offering and sale
(other than such actions which are disruptive to the Company or require
significant management accountability), including providing reasonable
availability of appropriate members of senior management of the Company to
provide customary due diligence assistance in connection with any offering and
to participate in customary “road show” presentations in connection with any
underwritten offerings in substantially the same manner as they would in an
underwritten primary registered public offering by the Company of its Common
Stock, after taking into account the reasonable business requirements of the
Company in determining the scheduling and duration of any road show.
Notwithstanding the foregoing, the Company shall not be required to effect an
Underwritten Offering unless either the gross proceeds reasonably anticipated
from such offering is at least $25 million or the number of Offering Shares
sought to be sold is no less than ten percent (10%) of the number of the
outstanding shares of Common Stock of the Company.
     (ii) General Procedures. In connection with any underwritten offering under
this Agreement, the Company shall be entitled to select the Managing Underwriter
or Underwriters. In connection with an underwritten offering, each Offering
Holder desiring to dispose of Offering Shares in the underwritten offering and
the Company shall be obligated to enter into an underwriting agreement that
contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Offering Holder may participate in such underwritten
offering unless such Offering Holder agrees to sell its Offering Shares on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Offering Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such underwriters also be made to and for such Offering Holder’s
benefit (with respect to the Offering Shares of such Offering Holder being sold
in such underwritten offering) and that any or all of the conditions precedent
to the obligations of such underwriters under such underwriting agreement also
be conditions precedent to its obligations. No Offering Holder shall be required
to make any representations or warranties to or agreements with the Company or
the underwriters other than representations, warranties or agreements regarding
such Offering Holder and its ownership of the securities being registered on its
behalf and its intended method of distribution and any other representation
required by law. If any Offering Holder disapproves of the terms of an
underwriting, such Offering Holder may elect to withdraw therefrom by notice to
the Company and the Managing Underwriter.
     (e) Sale Procedures. In connection with the registration of the Offering
Shares under the Securities Act for the account of an Offering Holder, the
Company will:

6



--------------------------------------------------------------------------------



 



     (i) prepare and file with the SEC a registration statement with respect to
such securities as indicated above;
     (ii) prepare and file with the SEC such amendments and supplements to such
registration statement and/or the prospectus used in connection therewith as may
be necessary to keep such registration statement effective and to comply with
the requirements of the Securities Act and the rules and regulations promulgated
by the SEC thereunder relating to the sale or other disposition of all
securities covered by such registration statement and to allow for the sale of
Offering Shares by the Offering Holders pursuant to the method of distribution,
requested by any such Offering Holders;
     (iii) furnish to each Offering Holder (y) as far in advance as reasonably
practicable before filing the registration statement contemplated by this
Agreement or any supplement or amendment thereto, upon request, copies of
reasonably complete drafts of all such documents proposed to be filed (including
exhibits and each document incorporated by reference therein to the extent then
required by the rules and regulations of the SEC), and provide each such
Offering Holder the opportunity to object to any information pertaining to such
Offering Holder and its plan of distribution that is contained therein and make
the corrections reasonably requested by such Offering Holder with respect to
such information prior to filing the registration statement or such other
registration statement or supplement or amendment thereto, and (z) such number
of copies of the registration statement and the prospectus, including a
preliminary prospectus, or any free writing prospectus related thereto complying
with the requirements of the Securities Act, and such other documents as such
Offering Holder may reasonably request in order to facilitate the public sale or
other disposition of the Offering Shares owned by such Offering Holder but such
Offering Holder shall not be entitled to use any selling materials other than a
prospectus, other materials filed by the Company with the SEC and such other
materials as may be approved by the Company, which approval will not be
unreasonably withheld;
     (iv) if applicable, register or qualify the Offering Shares covered by the
registration statement or any other registration statement contemplated by this
Agreement under the securities or “blue sky” laws of such jurisdictions as the
Offering Holders or, in the case of an underwritten offering, the Managing
Underwriter, shall reasonably request; provided, however, that the Company will
not be required to qualify generally to transact business in any jurisdiction
where it is not then required to so qualify or to take any action which would
subject it to general service of process in any such jurisdiction where it is
not then so subject;
     (v) promptly notify each Offering Holder and each Managing Underwriter, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of (y) the filing of the registration statement or any other
registration statement contemplated by this Agreement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto or any free writing prospectus related thereto, and, with
respect to such registration statement or any other registration statement or
any post-effective amendment thereto, when the same has become effective; and
(z) any written comments from the SEC with respect to any filing

7



--------------------------------------------------------------------------------



 



referred to in clause (y) and any written request by the SEC for amendments or
supplements to the registration statement or any other registration statement or
any prospectus or prospectus supplement thereto or any free writing prospectus
related thereto;
     (vi) immediately notify each Offering Holder and each underwriter, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, of (x) the happening of any event as a result of which the
prospectus or prospectus supplement or free writing prospectus contained in the
registration statement or any other registration statement contemplated by this
Agreement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing; (y) the issuance or threat of issuance by the SEC of any stop
order suspending the effectiveness of the registration statement or any other
registration statement contemplated by this Agreement, or the initiation of any
proceedings for that purpose; or (z) the receipt by the Company of any
notification with respect to the suspension of the qualification of any Offering
Shares for sale under the applicable securities or blue sky laws of any
jurisdiction. Following the provision of such notice, the Company agrees to as
promptly as practicable amend or supplement the prospectus or prospectus
supplement or free writing prospectus or take other appropriate action so that
the prospectus or prospectus supplement or free writing prospectus does not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing and to take such
other action as is necessary to remove a stop order, suspension, threat thereof
or proceedings related thereto;
     (vii) upon request and subject to appropriate confidentiality obligations,
furnish to each Offering Holder copies of any and all transmittal letters or
other correspondence with the SEC or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Offering Shares;
     (viii) upon request of any Offering Holder, furnish to the Offering Holder,
(y) an opinion of counsel for the Company, dated the effective date of the
applicable registration statement or the date of any amendment or supplement
thereto or the date of any sale of Offering Shares by such Offering Holder or
the date of the closing under an underwriting agreement, and (z) a “cold
comfort” letter, dated the effective date of the applicable registration
statement or the date of any amendment or supplement thereto or the date of any
sale of Offering Shares by such Offering Holder or the date of the closing under
any underwriting agreement, in each case, signed by the independent public
accountants who have certified the Company’s financial statements included or
incorporated by reference into the applicable registration statement, and each
of the opinion and the “cold comfort” letter shall be in customary form and
covering substantially the same matters with respect to such registration
statement (and the prospectus and any prospectus supplement included therein) as
are customarily covered in opinions of issuer’s counsel and in accountants’
letters delivered to the underwriters in

8



--------------------------------------------------------------------------------



 



underwritten offerings of securities and such other matters as the Offering
Holder may reasonably request;
     (ix) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
     (x) make available to the appropriate representatives of the Managing
Underwriter and Offering Holders access to such information and Company
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, however, that the
Company need not disclose any information to any representative of the Offering
Holders unless and until such representative has executed a confidentiality
agreement in favor of the Company;
     (xi) provide a transfer agent and registrar for all Offering Shares covered
by such registration statement not later than the effective date of such
registration statement;
     (xii) enter into customary agreements and take such other actions as are
reasonably requested by the Offering Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Offering Shares;
     (xiii) take all reasonable action to ensure that any free writing
prospectus utilized in connection with any registration covered by this
Section 3 complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; and
     (xiv) in connection with any underwritten offering, if at any time the
information conveyed to a purchaser at the time of sale includes any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, subject to Section 3(c), promptly file with the
SEC such amendments or supplements to such information as may be necessary so
that the statements as so amended or supplemented will not, in light of the
circumstances, be misleading.
Each Offering Holder, upon receipt of notice from the Company of the happening
of any event of the kind described in subsection (vi) of this Section 3(e),
shall forthwith discontinue disposition of the Offering Shares until such
Offering Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by subsection (vi) of this Section 3(e) or until it is
advised in writing by the Company that the use of the prospectus may be resumed,
and has received copies of any additional or supplemental filings incorporated
by reference in the prospectus, and, if so directed by the Company, such
Offering Holder will, or will request the

9



--------------------------------------------------------------------------------



 



Managing Underwriter or Underwriters, if any, to deliver to the Company (at the
Company’s expense) all copies in their possession or control, other than
permanent file copies then in such Offering Holder’s possession, of the
prospectus covering such Offering Shares current at the time of receipt of such
notice.
     (f) Registration Expenses. Except as provided in this Section 3, the
expenses incurred by the Company in connection with action taken by the Company
to comply with this Section 3, including, without limitation, all registration
and filing fees, printing and delivery expenses, accounting fees, fees and
disbursements of counsel to the Company, consultant and expert fees, and
premiums for liability insurance, if the Company chooses to obtain such
insurance, shall be paid by the Company. All fees and disbursements of any
counsel, experts, or consultants employed by any Offering Holder shall be borne
by such Offering Holder. The Company shall not be obligated in any way in
connection with any registration pursuant to this Section 3 for any selling
commissions or discounts payable by any Offering Holder to any underwriter or
broker of securities to be sold by such Offering Holder. Each Investor which is
an Offering Holder agrees to pay all expenses required to be borne by such
Offering Holder.
     4. Representations and Warranties of the Investors. Each Investor,
severally as to itself only and not jointly, hereby represents and warrants to
the Company as of the date of this Agreement and on the Closing Date as follows:
     (a) Such Investor is acquiring the Shares and any Offering Shares, for its
own account, for investment and not with a view to any public distribution or
resale (within the meaning of the Securities Act and applicable state securities
laws) in violation of any applicable securities laws; provided, however, that by
making the representations herein, such Investor does not agree to hold any of
the Shares or Offering Shares for any minimum or other specific term and
reserves the right to dispose of any of the Shares or Offering Shares at any
time in accordance with or pursuant to a registration statement or an exemption
under the Securities Act.
     (b) Such Investor understands that (i) the Shares and any Offering Shares
(A) have not been registered under the Securities Act or any state securities
laws, (B) will be issued in reliance upon an exemption from the registration and
prospectus delivery requirements of the Securities Act pursuant to Section 4(2)
and/or Regulation D thereof and (C) will be issued in reliance upon exemptions
from the registration and prospectus delivery requirements of state securities
laws which relate to private offerings, and (ii) the Investor must therefore
bear the economic risk of such investment indefinitely unless a subsequent
disposition thereof is registered under the Securities Act and applicable state
securities laws or is exempt therefrom.
     (c) Such Investor has knowledge, skill and experience in financial,
business and investment matters relating to an investment of this type and is
capable of evaluating the merits and risks of such investment and protecting
such Investor’s interest in connection with the acquisition of the Shares and
any Offering Shares.
     (d) Such Investor has been furnished by the Company information (or
provided access to information) regarding the business and financial condition
of the Company, its expected plans for future business activities, and the
merits and risks of an investment in the Shares and any

10



--------------------------------------------------------------------------------



 



Offering Shares which such Investor has requested or otherwise is necessary to
evaluate the investment in the Company.
     (e) Such Investor has been afforded the opportunity to ask questions of and
receive answers from the management of the Company concerning the terms and
conditions of the proposed transaction. None of the inquiries referred to in
this paragraph (e) nor the information referred to in paragraph (d) of this
Section 4 (nor any investigation or review conducted by such Investor or its
representatives or counsel) shall modify, amend, limit or affect such Investor’s
right to rely on the truth, accuracy or completeness of the Company’s
representations and warranties in this Agreement.
     (f) Such Investor is an “accredited investor” within the meaning of
Rule 501 of Regulation D under the Securities Act, and such Investor has
executed the Certificate of Accredited Investor Status.
     (g) Each Investor hereby agrees that, from and after the Closing Date, so
long as it holds Shares, it (in the case of each Investor other than Goldman,
Sachs & Co.) will not, and Goldman, Sachs & Co. will not, through the Goldman
Sachs Principal Strategies group as currently configured, enter into any short
sale position or establish any “put equivalent position” (as such term is
defined in Rule 16a-1 promulgated under the Exchange Act) with respect to the
shares of Common Stock during any Hedge Restriction Period (as defined below).
The restriction contained in the prior sentence shall not (a) restrict or limit
the ability of any Investor to sell any or all of the Shares, Alternate
Preferred Stock, New Preferred Stock Units, Offering Shares or other shares of
Common Stock, or (b) restrict or limit the activities of any area or division of
Goldman, Sachs & Co. or any of its Affiliates, other than Goldman Sachs
Principal Strategies group as currently configured. In the case of an Investor
that is or includes a multi-managed entity or division whereby separate
portfolio managers manage separate portions of such Investor’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Investor’s assets, the
restriction set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the shares of Series A Preferred Stock. As used herein, “Hedge
Restriction Period” means (x) any time at which the last reported trade price
for the Common Stock is less than 120% of the Benchmark Price then in effect,
and (y) the period beginning three (3) Trading Days after the Company delivers
to the Investors a valid written notice that a dividend payable with respect to
the Shares will be paid in the form of Common Stock (provided that such period
shall begin no earlier than fifteen (15) Trading Days prior to the dividend
payment date with respect to such dividend and such notice shall not be
delivered by the Company more than twenty (20) Trading Days prior to the
dividend payment date with respect to such dividend) and ending on the dividend
payment date with respect to such dividend; provided, that no Hedge Restriction
Period shall exist at any time during which the Common Stock is not listed on an
Eligible Market.
     (h) Such Investor acknowledges and agrees that the Company is not making
and has not made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in the
Transaction Documents.

11



--------------------------------------------------------------------------------



 



     5. Representations and Warranties of the Company. The Company hereby
represents and warrants to each of the Investors, on and as of the date of this
Agreement and as of the Closing Date, as follows:
     (a) Organization and Qualification. Each of the Company and its
Subsidiaries is an entity duly incorporated, validly existing and in good
standing under the laws of its state of incorporation, and is duly qualified to
do business as a foreign corporation in all jurisdictions in which the failure
to be so qualified would have a Material Adverse Effect (as defined herein).
Each of the Company and its Subsidiaries has all requisite corporate power and
authority (i) to own and lease the properties and assets it currently owns and
leases and it contemplates owning and leasing and (ii) to conduct its activities
as such activities are currently conducted and as currently contemplated to be
conducted. As used herein, the term “Material Adverse Effect” means a material
adverse effect on the business, financial condition, results of operations or
prospects of the Company and its Subsidiaries, taken as a whole (but without
giving effect to the transactions contemplated by the Purchase Agreements), it
being understood that any event or development after the date of this Agreement
resulting from or arising out of any matters disclosed in the SEC Reports or any
Schedule hereto shall be considered in determining whether a Material Adverse
Effect has occurred or is likely to occur.
     (b) Capitalization. The authorized capital of the Company immediately prior
to the Closing Date will consist of: (i) 10,000,000 shares of Preferred Stock,
par value of $0.001 per share (the “Preferred Stock”), of which 376,287 shares
are designated as Series B Preferred Stock, 19,714 of which are issued and
outstanding as of the date hereof, and (ii) 300,000,000 shares of Common Stock,
80,712,369 of which are issued and outstanding as of the date hereof. All
outstanding shares of capital stock are duly authorized, validly issued, fully
paid and nonassessable and have been issued in compliance with all applicable
securities laws. Except for shares of Common Stock issuable upon conversion of
$81.25 million of convertible notes (the “Convertible Notes”) issued pursuant to
the Securities Purchase Agreements dated as of January 13, 2005 and an aggregate
of 4,527,534 shares of Common Stock issuable upon exercise of outstanding stock
options or warrants, the Company has not issued any other options, warrants,
script rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or entered into any agreement giving any Person
any right to subscribe for or acquire, any shares of its capital stock,
including but not limited to any rights which become effective upon the
acquisition of a specified percentage of the shares of any class or series of
its capital stock, or securities or rights convertible or exchangeable into
shares of any class or series of its capital stock. Except for customary
adjustments as a result of stock dividends, stock splits, combinations of
shares, reorganizations, recapitalizations, reclassifications or other similar
events, there are no anti-dilution or price adjustment provisions contained in
any security issued by the Company (or in any agreement providing rights to
security holders), and the issuance and sale of the Shares will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Investors) or result in a right of any holder of securities to adjust
the exercise, conversion, exchange or reset price under such securities. To the
knowledge of the Company, except as specifically disclosed SEC Reports (as
defined below), no Person or group of related Persons beneficially owns (as
determined pursuant to Rule 13d-3 under the Exchange Act), or has the right to
acquire, by agreement with or by obligation binding upon the Company, beneficial
ownership in excess of 5% of the outstanding Common Stock, ignoring for such

12



--------------------------------------------------------------------------------



 



purposes any limitation on the number of shares of Common Stock that may be
owned at any single time.
     (c) Authorization; Enforcement. The Company has full corporate power and
authority to execute and deliver the Transaction Documents, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby, including, but not limited to the issuance and
sale of the Shares. The execution and delivery by the Company of the Transaction
Documents, and the performance by it of its obligations hereunder or thereunder,
including, but not limited to, the issuance and sale of the Shares (including
the issuance of shares of Series C Preferred Stock in exchange for shares of
Series A Preferred Stock as contemplated hereby and by the Certificate), the
authorization and reservation of a number of shares of Common Stock sufficient
to convert all Shares sold in the Offering into shares of Common Stock in
accordance with the terms of the Shares (without giving effect to any future
adjustment in the Conversion Price of the Shares) and the execution, delivery
and performance of any other agreements and instruments executed in connection
herewith, have been duly authorized by all necessary action on the part of the
Company and no further consent or action is required by the Company, the
Company’s board of directors or its stockholders (except that that the Amex
Approval Proposal in accordance with Section 6(p) hereof is subject to the
approval of the stockholders of the Company). Each of the Transaction Documents
constitutes a valid and legally binding obligation of the Company, enforceable
in accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies, and (iii) to the extent the indemnification provisions
contained herein may be limited by applicable federal or state securities laws.
     (d) Issuance of Shares. The shares of Series A Preferred Stock and Series C
Preferred Stock, when issued in accordance with the Transaction Documents, and
the Offering Shares, when issued upon conversion of the Shares, Alternate
Preferred Stock or New Preferred Stock Units, and the Alternate Preferred Stock
and New Preferred Stock Units all will represent validly authorized, duly issued
and fully paid and nonassessable shares of Preferred Stock or Common Stock of
the Company, as the case may be, free and clear of all Liens and shall not be
subject to preemptive or similar rights of stockholders, and the issuance
thereof will be in full compliance with all federal and state securities laws
applicable to such issuance and sale.
     (e) No Conflicts. The execution, delivery and performance of the
Transaction Documents, and the consummation of the transactions contemplated
hereby and thereby including the issuance and sale of the Shares do not, and
will not, (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, result in a breach or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, or require any offer to purchase or any prepayment of any debt or
security, or constitute a “change of control” or similar event or otherwise give
rise to the right to any other party to receive payments or benefits not
otherwise required under, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any of its Subsidiaries is a party or

13



--------------------------------------------------------------------------------



 



by which any property or asset of the Company or any of its Subsidiaries is
bound, or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority or self-regulatory organization. The issuance of shares
of Common Stock as dividends in respect of the Shares and the Alternate
Preferred Stock in accordance with the terms of the Transaction Documents will
not require approval of stockholders under the rules of the American Stock
Exchange.
     (f) Employee Matters. The execution and delivery of, and performance of the
transactions contemplated in the Transaction Documents will not (i) constitute
an event under any Company benefit plan, employee agreement, trust for the
benefit of employees or loan to employees that will or may result in any payment
(whether of severance pay or otherwise), acceleration, forgiveness of
indebtedness, vesting, distribution, increase in benefits or obligation to fund
benefits with respect to any employee or (ii) result in the triggering or
imposition of any restrictions or limitations on the right of the Company or any
of the Subsidiaries to amend or terminate any Company benefit plan or employee
agreement (or result in any adverse consequence for any such action).
     (g) Subsidiaries. The Company has no direct or indirect Subsidiaries (as
defined below) other than those listed in Schedule 5(g) hereto. Except to the
extent pledged as collateral pursuant to the definitive agreements for the Debt
Financing (as defined below), the Company owns, directly or indirectly, all of
the capital stock or comparable equity interests of each Subsidiary free and
clear of any lien, charge, claim, defect, imperfection of title, security
interest, encumbrance, right of first refusal or other restriction
(collectively, “Liens”) and all the issued and outstanding shares of capital
stock or comparable equity interest of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights. As
used herein, the term “Subsidiary” means, with respect to any Person, any other
Person more than 50% of the outstanding voting securities of which is owned or
controlled, directly or indirectly, by such specified Person or by one or more
other Subsidiaries of such specified Person, or by such specified Person and one
or more other Subsidiaries of such specified Person. For the purposes of this
definition, “voting securities” means securities which ordinarily have voting
power for the election of directors (or other Persons having similar functions),
whether at all times or only so long as no senior class of securities has such
voting power by reason of any contingency, or other ownership interests
ordinarily constituting a majority voting interest.
     (h) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Exchange Act or the Securities Act,
including pursuant to Section 13(a) or 15(d) of the Exchange Act, since
January 1, 2005 (the foregoing materials (together with any materials filed by
the Company under the Exchange Act, whether or not required) being collectively
referred to herein as the (“SEC Reports”)) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. The Company has made available to the
Investors or their respective representatives true, correct and complete copies
of the SEC Reports not available on the EDGAR system. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
SEC promulgated thereunder, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under

14



--------------------------------------------------------------------------------



 



which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
the Company and its consolidated subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments. All exhibits required to be filed by the Company with the SEC in
connection with the SEC Reports are included in the SEC Reports.
     (i) Absence of Certain Changes. Since December 31, 2005, except as
specifically disclosed in the SEC Reports filed prior to the date hereof, the
business of the Company and its Subsidiaries has been operated in the usual and
ordinary course consistent with past practice, and since May 9, 2006 through the
date of this Agreement, except as specifically disclosed in the SEC Reports
filed prior to the date hereof:
     (i) there has been no event, occurrence or development that, individually
or in the aggregate, has had or that would result in a Material Adverse Effect;
     (ii) neither the Company nor any of its Subsidiaries has paid or made any
dividends or distributions on any shares of Common Stock or any other capital
stock of the Company or repurchased or redeemed any shares of Common Stock or
any other capital stock of the Company;
     (iii) neither the Company nor any of its Subsidiaries has issued or sold,
agreed to issue or sell any shares of capital stock or any securities
convertible, exercisable or exchangeable for shares of capital stock, except for
(a) grants of options to acquire shares of Common Stock and issuances of shares
of Common Stock pursuant to employee compensation arrangements in the ordinary
course of business consistent with past practices covering no more than
1,000,000 shares of Common Stock, in the aggregate), (b) issuances of shares of
Common Stock upon the exercise of options outstanding as of May 9, 2006 and
options granted in accordance with clause (a), and (c) issuances of shares of
Common Stock upon conversion of the Convertible Notes;
     (iv) the Company and its Subsidiaries have not sold any assets for
consideration in excess of $10,000,000 in the aggregate;
     (v) the Company and its Subsidiaries have not acquired any assets, equity
or businesses for consideration in excess of $10,000,000 in the aggregate;
     (vi) the Company and its Subsidiaries have not incurred any Indebtedness in
excess of $5,000,000 in the aggregate (other than pursuant to the definitive
agreements for the Debt Financing); and

15



--------------------------------------------------------------------------------



 



     (vii) neither the Company nor any of its Subsidiaries has repurchased,
repaid or redeemed any securities or Indebtedness (except to the extent due in
accordance with its terms).
     (j) Absence of Litigation. Except as disclosed in the Company’s SEC
Reports, there is no material action, suit, claim, or proceeding, or, to the
Company’s knowledge, inquiry or investigation, before or by any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries. With respect to any suits, actions or proceedings pending
or threatened against the Company or any Company Subsidiary that are disclosed
in the Company’s SEC Reports, there has not been any change in circumstance
since June 30, 2006 except as individually and in the aggregate, (i) do not or
would not reasonably be expected to impair in any material respect the ability
of the Company to perform its obligations under the Transaction Documents, or
prevent or materially impede the consummation by the Company of the Acquisition,
the Debt Financing or the other transactions contemplated by the Transaction
Documents or (ii) have not had or would not reasonably be expected to be
material to the Company.
     (k) Compliance. Neither the Company nor any Subsidiary (i) is in material
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received written notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is not in
violation of any order of any court, arbitrator or governmental body, or
(iii) is not or has not been in violation of any statute, rule or regulation of
any governmental authority. The execution, delivery and performance of the
Transaction Documents, and the consummation of the transactions contemplated
hereby and thereby, including the issue of the shares of Series A Preferred
Stock and Series C Preferred Stock and the Offering Shares, shall comply in all
material respects with the applicable rules and regulations of the American
Stock Exchange or other applicable Trading Market on which the Common Stock is
or has been listed or quoted
     (l) Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to, or have valid rights to lease or otherwise
use, all items of real and personal property that are material to the respective
businesses of the Company and the Subsidiaries, in each case free and clear of
all Liens except those that (i) do not materially interfere with the use made
and proposed to be made of such property by the Company and the Subsidiaries,
(ii) could not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect and (iii) Liens to be incurred pursuant to the terms
of the Debt Financing in accordance with the Financing Term Sheets.
     (m) No General Solicitation; Placement Agent’s Fees. Neither the Company
nor any Person acting on the Company’s behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with the offer or sale of the Securities. The Company has not
engaged any placement agent, financial advisor or other agent in connection with
the sale or issuance of the Shares.

16



--------------------------------------------------------------------------------



 



     (n) Private Placement. Neither the Company nor any Person acting on the
Company’s behalf has sold or offered to sell or solicited any offer to buy the
Shares by means of any form of general solicitation or advertising. Neither the
Company nor any Person acting on the Company’s behalf has, directly or
indirectly, at any time within the past six months, made any offer or sale of
any security or solicitation of any offer to buy any security under
circumstances that would (i) eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale by the Company of the Shares as contemplated by the Transaction
Documents or (ii) cause the offering of the Shares pursuant to the Transaction
Documents to be integrated with prior offerings by the Company for purposes of
any applicable law, regulation or stockholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market (as
defined below). The Company is not required to be registered as, and is not an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company is not required to be registered as
a United States real property holding corporation within the meaning of the
Foreign Investment in Real Property Tax Act of 1980.
     (o) Listing and Maintenance Requirements. The Company has not, in the
twelve months preceding the date hereof, received notice (written or oral) from
any Trading Market on which the Common Stock is or has been listed or quoted to
the effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is in compliance with all such
listing and maintenance requirements and has no reason to believe that the
Offering Shares will not be listed on the American Stock Exchange or any Trading
Market on which the Common Stock is or has been listed or quoted, subject to
receipt of official notice of issuance.
     (p) Rule 144. Since May 9, 2003, the Company has filed all reports required
to be filed by it under the Securities Act and the Exchange Act and has taken
such further action as required to enable the Investors to sell the Shares, or
the shares of Common Stock, New Preferred Stock Units into which the Shares, the
Alternate Preferred Stock or the New Preferred Stock Units may be converted,
pursuant to and in accordance with Rule 144 promulgated under the Securities Act
(“Rule 144”). Such action shall include, but not be limited to, making available
adequate current public information meeting the requirements of paragraph (d) of
Rule 144.
     (q) Registration Rights. The Company has not granted or agreed to grant to
any Person any rights (including “piggy-back” registration rights) to have any
securities of the Company registered with the SEC or any other governmental
authority that have not been satisfied or waived that will affect, in any
material respect, the registration rights granted to the Investors pursuant to
this Agreement, the ability of the Offering Holders to sell shares of Common
Stock pursuant to such registration rights or that will give any Person priority
over the Offering Holders with respect to sale of shares of Common Stock.
     (r) Application of Nevada Control Share and Business Provisions. (i) There
is no “control share acquisition,” “combination with interested stockholders”
provision of the General Corporation Law of Nevada (Sections 78.378 et. seq. and
78.411 — 78.444), or other similar anti-takeover provision under the articles of
incorporation or by-laws of the Company, the laws of the State of Nevada, or
other antitakeover laws and regulations of any state (collectively, the
“Antitakeover Laws”) that is or could become applicable to any of the Investors
as a result of the

17



--------------------------------------------------------------------------------



 



Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, the
Company’s issuance of the Shares, the ownership or conversion of the Shares, any
New Preferred Stock Units or Alternate Preferred Stock and the Investors’
ownership of the shares of Common Stock or New Preferred Stock Units issuable
upon conversion of the Shares, the New Preferred Stock Units or Alternate
Preferred Stock. (ii) There is no restriction under any Antitakeover Laws on the
ability of the Investors to vote the Shares in accordance with the terms thereof
or to exercise their rights thereunder. (iii) Each of the Investors has been
approved as an interested shareholder by the board of directors of the Company
such that the prohibitions, restrictions, limitations and conditions of
Sections 78.438 to 78.442 of the NRS do not apply to such Investor.
     (s) Disclosure. The Company confirms that none of the information provided
to any of the Investors or their agents or counsel by any officer, director or
Affiliate of the Company constitutes material, nonpublic information. The
Company understands and confirms that each of the Investors will rely on the
foregoing representation in effecting transactions in securities of the Company.
All disclosure provided by the Company to the Investors regarding the Company,
its business and the transactions contemplated hereby, including the Schedules
to this Agreement, furnished by or on the behalf of the Company are true and
correct in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or its business, properties, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed. The Company acknowledges and agrees that no
Investor makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in the
Transaction Documents.
     (t) Acknowledgment Regarding Investors’ Purchase of Securities. The Company
acknowledges and agrees that (i) each of the Investors is participating in the
transactions contemplated by the Transaction Documents at the Company’s request
and the Company has concluded that this participation is in the Company’s best
interest and is consistent with the Company’s objectives, (ii) each of the
Investors is acting solely in the capacity of an arm’s length purchaser. The
Company further acknowledges that no Investor is acting or has acted as an
advisor, agent or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents, the Financing Term Sheets (as defined in
Section 5(z)(ii) below), the Debt Financing or the public offering of shares of
Common Stock and any advice given by any Investor or any of their respective
representatives or agents in connection with the Transaction Documents, the
Financing Term Sheets, the Debt Financing and such offering is merely incidental
to the Investors’ purchase of the Shares. The Company further represents to each
Investor that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.
     (u) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports,

18



--------------------------------------------------------------------------------



 



except where the failure to possess such permits does not, individually or in
the aggregate, have or result in a Material Adverse Effect (“Material Permits”),
and neither the Company nor any Subsidiary has received any written notice of
proceedings relating to the revocation or modification of any Material Permit.
     (v) Transactions With Affiliates and Employees. Except as set forth or
incorporated by reference in the Company’s Annual Report on Form 10-K for the
year ended December 31, 2005, none of the officers, directors or employees of
the Company is presently a party to any transaction that would be required to be
reported on Form 10-K with the Company or any of its Subsidiaries (other than
for ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the Company’s knowledge, any corporation, partnership, trust or
other entity in which any such officer, director, or employee has a substantial
interest or is an officer, director, trustee or partner.
     (w) Internal Accounting Controls. The Company and its Subsidiaries maintain
a system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
     (x) Sarbanes-Oxley Act. The Company is in compliance with applicable
requirements of the Sarbanes-Oxley Act of 2002 and applicable rules and
regulations promulgated by the SEC thereunder.
     (y) Environmental Matters. Except as otherwise expressly disclosed in the
SEC Reports, the Company and each of its Subsidiaries, (i) is in material
compliance with all applicable statutes, rules, regulations, decisions or orders
of any governmental entity or authority relating to the use, disposal or release
of hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), (ii) have not generated, manufactured,
treated, stored or disposed of any hazardous substances on any owned or operated
(or previously owned or operated) real property, except in material compliance
with Environmental Laws, (iii) are not liable in any material respect for any
off-site disposal or contamination pursuant to any Environmental Laws, and
(iv) are not subject to any pending material claims relating to any
Environmental Laws.
     (z) Talisman Acquisition Documents and Debt Financing Term Sheets.
     (i) As of the date hereof, each of the Hive-In and Hive-Out Agreements,
dated May 26, 2006 to effect the transfer of the North Sea Assets to Expro, and
the Put and Call Option Agreement, dated May 26, 2006, granting Endeavour Energy
UK Limited put and call options over the entire issued share capital of Expro
(these agreements, as amended, together being referred to as the “Purchase
Agreements”), are

19



--------------------------------------------------------------------------------



 



valid and binding and in full force and effect, the true and complete copies of
the Purchase Agreements have been previously provided to the Investors. There
have been no amendments to the terms of any of the Purchase Agreements other
than those provided to the Investors prior to the date of this Agreement, or
waiver of any of the terms or conditions thereof (other than waivers that, in
the aggregate are immaterial), and the Company has no reason to believe that
following the consummation of the Acquisition any of the Purchase Agreements
will not be in full force and effect;
     (ii) The Company has provided the Investors with (A) a true and correct
copy of the term sheet and all related commitments and agreements received or
entered into by the Company as of or prior to the date hereof, with respect to
the $225,000,000 Secured Revolving Loan and Letter of Credit Facility Agreement,
to be entered into by and among the Company, one or more of its Affiliates, BNP
Paribas, the Governor and Company of the Bank of Scotland and certain other
financial institutions (such term sheet and related agreements and commitments,
the “Credit Term Sheet”) and (B) a true and correct copy of a term sheet and all
related commitments and agreements received or entered into by the Company as of
or prior to the date hereof with respect to the $75,000,000 Senior Secured
Second Lien Term Loan Credit Facility to be entered into by and among, the
Company, one or more of its Affiliates, Credit Suisse Securities (USA) LLC,
Credit Suisse and certain other financial institutions (such term sheet and
related agreements and commitments, the “Second Lien Term Sheet,” and together
with the Credit Term Sheet, the “Financing Term Sheets”); and
     (iii) As of the date hereof, the Company has no reason to believe that the
funding under the Debt Financing contemplated by the Financing Term Sheets and
the consummation of the Acquisition will not be in compliance with all
applicable statues, laws, rules and regulations of all applicable governmental
and regulatory agencies and authorities; there is no judgment, order, injunction
or other restraint prohibiting or delaying or imposing conditions upon
consummation of any portion of the Acquisition or the funding under the Debt
Financing contemplated by the Financing Term Sheets.
     6. Covenants.
     (a) Transfer Restrictions. (i) The Investors covenant that the Shares will
only be disposed of by the Investors or any of their respective Affiliates
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws. In connection with any transfer of the
Offering Shares other than to an Affiliate of an Investor or pursuant to an
effective registration statement or to the Company, or pursuant to Rule 144(k),
or pursuant to Rule 144 (if the Investor certifies to the Company that such
transfer is pursuant to Rule 144) and except as otherwise set forth herein, the
Company shall be permitted to require the transferor to provide to the Company
an opinion of counsel selected by the transferor, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration under the Securities Act.
Notwithstanding the foregoing, the Company hereby consents to and agrees to
register on the books of the Company and with its Transfer Agent, without any
such legal opinion, except to the extent that the Transfer Agent requests such
legal

20



--------------------------------------------------------------------------------



 



opinion, any transfer of Shares or the Offering Shares by an Investor to an
Affiliate of such Investor, provided, that, the transferee certifies to the
Company that it is an “accredited investor” as defined in Rule 501 of
Regulation D under the Securities Act and provided, that, such Affiliate does
not request any removal of any existing legends on any certificate evidencing
the Shares or Offering Shares. Pursuant to the foregoing, the Investor
acknowledges that the certificates representing the Shares or Offering Shares
acquired by the Investor shall bear a restrictive legend substantially as
follows:
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF UNLESS (I) REGISTERED UNDER THE APPLICABLE SECURITIES LAWS
(II) SUCH TRANSACTION IS PURSUANT TO RULE 144 UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR (III) AN OPINION OF COUNSEL, WHICH OPINION IS REASONABLY
SATISFACTORY TO THE COMPANY, HAS BEEN DELIVERED TO THE COMPANY AND SUCH OPINION
STATES THAT THE SHARES MAY BE TRANSFERRED WITHOUT SUCH REGISTRATION.”
     (ii) Certificates evidencing the Shares and the Offering Shares shall not
be required to contain such legend or any other legend after (A) the Shares or
the Offering Shares are registered for resale under the Securities Act,
(B) following any sale of such Shares or the Offering Shares pursuant to
Rule 144, (C) if such Shares or Offering Shares are eligible for sale under
Rule 144(k), or (D) if such legend is not required under applicable requirements
of the Securities Act (including controlling judicial interpretations and
pronouncements issued by the Staff of the SEC). The Company shall cause its
counsel to issue the legal opinion included in the Irrevocable Transfer Agent
Instructions, in the form of Exhibit E (the “Transfer Agent Instructions”),
executed by the Company and delivered to and acknowledged in writing by the
transfer agent of the Company (the “Transfer Agent”) on the date that the
registration statement required pursuant to Section 3 is first declared
effective by the SEC (the “Effective Date”). Following the Effective Date or at
such earlier time as a legend is no longer required for certain Shares or
Offering Shares, the Company will no later than three (3) Trading Days (as
defined below) following the delivery by an Investor to the Company or the
Transfer Agent of a legended certificate representing such Shares or Offering
Shares and an opinion of counsel to the extent required by Section 6(a)(i),
deliver or cause to be delivered to such Investor a certificate representing
such Shares or Offering Shares that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 6. The Company shall ensure that any future Transfer Agent
of the Company acknowledges in writing the Transfer Agent Instructions.
     (iii) If the Company shall fail for any reason or for no reason to issue to
such holder unlegended certificates within three (3) Trading Days of receipt of
documents

21



--------------------------------------------------------------------------------



 



necessary for the removal of legend set forth above (the “Deadline Date”), then,
in addition to all other remedies available to the Investors, if on or after the
Trading Day immediately following such three Business Day period, an Investor
purchases (in an open market transaction or otherwise) Shares or Offering Shares
to deliver in satisfaction of a sale by the holder of Shares or Offering Shares
that the holder anticipated receiving from the Company (a “Buy-In”), then the
Company shall, within three Business Days after an Investor’s request and in the
Investor’s discretion (the “Request Date”), either (i) pay cash to the Investor
in an amount equal to the Investor’s total purchase price (including brokerage
commissions, if any) for the Shares or Offering Shares so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate
(and to issue such Shares or Offering Shares) shall terminate, or (ii) promptly
honor its obligation to deliver to the Investor a certificate or certificates
representing such Shares or Offering Shares and pay cash to the Investor in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(A) such number of Shares or Offering Shares, times (B) the Closing Bid Price on
the Deadline Date. “Closing Bid Price” means, for any security as of any date,
the last closing price for such security on the American Stock Exchange or such
other Eligible Market as is the primary trading market for such shares, or, if
such market begins to operate on an extended hours basis and does not designate
the closing bid price then the last bid price of such security prior to
4:00:00 p.m., New York Time, as reported by Bloomberg, or, if such market is not
the principal trading market for such security, the last closing price of such
security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing price of such security in the over-the-counter
market on the electronic bulletin board for such security as reported by
Bloomberg, or, if no closing bid price is reported for such security by
Bloomberg, the average of the bid prices of any market makers for such security
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Closing Bid Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price of such security on such date shall be the fair market value as mutually
determined by the Company and the Investor. For purposes of this
Section 6(a)(iii), if the Company and the Investor are unable to reach a
determination as to fair market value within five (5) days after the Request
Date, the Company and the Investor shall submit the matter to an independent
investment banking firm of national reputation mutually acceptable to the
Company and the Investor (“Independent Investment Banking Firm”), which shall,
within 20 days after such submission, determine and report to the Company and
the Investor the fair value determined by the Independent Investment Banking
Firm and such determination shall be conclusive and binding on the Company and
the Investor. The fees and disbursements of the Independent Investment Banking
Firm shall be payable by the Corporation. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.
     (iv) The Company will not object to and shall permit (except as prohibited
by law) an Investor to pledge or grant a security interest in some or all of the
Shares in connection with a bona fide margin agreement or other loan or
financing arrangement secured by the Shares or Offering Shares, and if required
under the terms of such agreement, loan or arrangement, the Company will not
object to and shall permit (except

22



--------------------------------------------------------------------------------



 



as prohibited by law) such Investor to transfer pledged or secured Shares or
Offering Shares to the pledges or secured parties. Except as required by law,
such a pledge or transfer would not be subject to approval of the Company, and
no legal opinion of the pledgee, secured party or pledgor shall be required in
connection therewith, and no notice shall be required of such pledge. Each
Investor acknowledges that the Company shall not be responsible for any pledges
relating to, or the grant of any security interest in, any of the Shares or
Offering Shares or for any agreement, understanding or arrangement between any
Investor and its pledgee or secured party. At the appropriate Investor’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Shares or Offering Shares may reasonably request in
connection with a pledge or transfer of the Shares or Offering, including the
preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders under the
Company’s shelf-registration statement required pursuant to Section 3.
     (b) Conduct of Business. (i) Except as otherwise required to perform its
obligations under the Transaction Documents or any agreement contemplated
herein, as set forth in Schedule 6(b), or as otherwise agreed to in writing by
the Investors, from the date hereof to the Closing Date, the Company shall, and
shall cause each of its Subsidiaries to (A) conduct its business only in the
ordinary course and consistent with past practice; (B) use its reasonable best
efforts to preserve and maintain its assets and properties and its relationships
with its customers, suppliers, clients, advertisers, distributors, agents,
officers and employees and other Persons with which it has significant business
dealings; (C) use its reasonable best efforts to maintain all of the material
assets it owns or uses in the ordinary course of business consistent with past
practice; (D) use its reasonable best efforts to preserve the goodwill and
ongoing operations of its business; (E) maintain its books and records in the
usual, regular and ordinary manner, on a basis consistent with past practice;
(F) perform and comply in all material respects with its existing contractual
arrangements; (G) maintain insurance in full force and effect with respect to
its business with responsible companies, comparable in amount, scope and
coverage to that in effect on the date of this Agreement; and (H) comply in all
material respects with applicable laws.
     (ii) Except as set forth in Schedule 6(b) or otherwise expressly
contemplated by the Transaction Documents, between the date hereof and the
Closing Date, without the prior written consent of two-thirds of the Investors
based on the amounts of their commitments to purchase Shares hereunder
(“Commitment Amounts”), the Company shall not and shall cause each of its
Subsidiaries not to, take any of the following actions:
     (1) change its Articles of Incorporation or By-laws (including by
amendment, merger or otherwise);
     (2) reclassify any capital stock of the Corporation;
     (3) increase the authorized number of shares of Series A Preferred Stock or
authorize the issuance of, or reclassification into, capital stock ranking pari
passu or senior to the Series A Preferred Stock with respect

23



--------------------------------------------------------------------------------



 



to the payment of dividends or the distribution of assets upon liquidation,
dissolution or winding up of the Corporation; or
     (4) issue any shares of Series A Preferred Stock or Series C Preferred
Stock;
     (5) pay any dividends or make any distributions on any shares of Common
Stock or any other capital stock of the Company or repurchase or redeem any
Common Stock or any other capital stock of the Company;
     (6) change, modify or amend the terms of the Series C Preferred Stock or
change the number of authorized and designated shares of Series C Preferred
Stock (including by merger or otherwise),
     (7) issue or sell any shares of Common Stock (other than Excluded Shares)
for other than cash (unless the Board and two-thirds of the Investors based on
their respective Commitment Amounts mutually agree that the fair value of any
consideration received by the Company is such that the price per share of Common
Stock received by the Company in such issuance or sale is equal to or greater
than the Benchmark Price) or for a price per share less than the Benchmark Price
then in effect;
     (8) issue or sell for other than cash (unless the Board and two-thirds of
the Investors based on their respective Commitment Amounts mutually agree on the
fair value of any such non-cash consideration) any Convertible Securities or
Options entitling any person to acquire shares of Common Stock (other than
Excluded Shares) (or modify the terms of any such Option or Convertible Security
to entitle any person to acquire thereunder shares of Common Stock) at an
effective price per share less than the Benchmark Price; for purposes of this
clause (8), the effective price per share for such Common Stock issuable upon
exercise, conversion or exchange of such Convertible Securities or Options shall
be deemed to be equal to the amount determined by dividing (A) the total amount,
if any, received or receivable by the Company or any of its Subsidiaries, as
applicable, as consideration for the issuance or sale of such Convertible
Securities or Options, plus the aggregate amount of additional consideration, if
any, payable to the Company or its Subsidiary, as applicable, upon the exercise,
conversion or exchange thereof, by (B) the total maximum number of shares of
Common Stock issuable upon the exercise, conversion or exchange of such
Convertible Securities or Options so issued;
     (9) issue any Options or Convertible Securities entitling the holder
thereof to acquire shares of Common Stock at a price or a number of shares of
Common Stock that floats or resets or otherwise varies;

24



--------------------------------------------------------------------------------



 



     (10) merge or consolidate with any other Person, or restructure, reorganize
or completely or partially liquidate itself; or
     (11) agree to take any of the actions restricted by this Section 6(b).
     (c) Taking of Necessary Action. Each of the parties hereto shall use its
reasonable best efforts promptly to take or cause to be taken all action and
promptly to do or cause to be done all things necessary, proper or advisable
under applicable laws and regulations to consummate and make effective the
transactions contemplated by the Transaction Documents, including using its
reasonable best efforts to satisfy each of the conditions to be satisfied by it
as provided in Sections 7 and 8 of this Agreement. The Company will use its
reasonable best efforts to make all filings (including, without limitation,
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and
the rules and regulations promulgated thereunder (the “HSR Act”) and to obtain
all consents of governmental entities which may be necessary or, in the
reasonable opinion of any of the Investors or the Offering Holders or the
Company, as the case may be, advisable in connection with the transactions
contemplated by the Transaction Documents or and with respect to the Company and
the Subsidiaries of the Company, any other related agreement, including the
Purchase Agreements and agreements for the Debt Financing.
     (d) Form D and Blue Sky. The Company agrees to file a Form D with respect
to the Shares as required under Regulation D and to provide a copy thereof to
each Investor promptly after such filing. The Company shall, on or before the
applicable Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Shares for sale to the Investors at the applicable Closing Date pursuant to this
Agreement under applicable securities or “blue sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Investors on or prior to the
applicable Closing Date. The Company shall make all filings and reports relating
to the offer and sale of the Shares required under applicable securities or
“blue sky” laws of the states of the United States following the applicable
Closing Date.
     (e) Reporting Status. As long as any Shares or Offering Shares remain
outstanding, the Company covenants to maintain registration of its Common Stock
under Section 12 or 15 and timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act and the Company
shall not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would otherwise permit such termination and shall take such further action as
the Investors may reasonably request, all to the extent required to enable the
Offering Holders to sell the Shares, the Alternate Preferred Stock, the New
Preferred Stock Units or the Offering Shares pursuant to and in accordance with
Rule 144. Such action shall include, but not be limited to, making available
adequate current public information meeting the requirements of paragraph (c) of
Rule 144. Upon the reasonable request of any Offering Holder, the Company shall
deliver to such Offering Holder a written certification of a duly authorized
officer as to whether it has complied with the foregoing. The Company further
covenants that it will take such further action as any Offering Holder may
reasonably request to satisfy the provisions of this Section 6(e).

25



--------------------------------------------------------------------------------



 



     (f) Integration. The Company shall not, and shall ensure that no Affiliate
thereof shall, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in Section 2 of the Securities
Act) that would be integrated with the offer or sale of the Shares in a manner
that would require the registration under the Securities Act of the sale of the
Shares to the Investors or that would be integrated with the offer or sale of
the Shares for purposes of the rules and regulations of any Trading Market.
     (g) Reservation of Shares of Common Stock. The Company shall at all times
maintain (and shall not issue shares of Common Stock if thereafter the Company
would not have) a reserve from its duly authorized shares of Common Stock for
issuance pursuant to the Transaction Documents and the Certificate in such
amount equal to 130% of the number of shares of Common Stock issuable upon
conversion of the outstanding Shares, the Alternate Preferred Stock and the New
Preferred Stock Units. In the event that at any time the number of then
authorized and unissued and reserved shares of Common Stock is less than the
number required to be in compliance with the foregoing the Company shall, to the
extent the Company has authorized and unissued shares of Common Stock, promptly
take such actions as may be necessary to reserve a sufficient number of such
shares so that it will be in compliance with the first sentence of this
Section 6(g). In the event that at any time the Company does not have sufficient
authorized and unissued shares of Common Stock to comply with the first sentence
of this Section 6(g) and/or the Company is required to obtain the approval of
its stockholders to list on the applicable Trading Market the shares of Common
Stock issuable upon conversion of, or as dividend in respect of, Shares, the
Alternate Preferred Stock or New Preferred Stock Units, the Company shall take,
in accordance with applicable law and its articles of incorporation and by-laws,
all action necessary to convene a special meeting of holders of its capital
stock as promptly as practicable but no later than sixty (60) days thereafter to
submit to the stockholders of the Company a proposal to increase the number of
shares of authorized Common Stock so as to allow the Company to be in compliance
with the first sentence of this Section 6(g) (but substituting “200%” for “130%”
in such sentence for purposes of this requirement) and/or to obtain the approval
of stockholder necessary under the rules of the applicable Trading Market.
Unless previously adopted, the Company shall resubmit such proposal for
stockholder approval at the next two annual meetings of its stockholders, at
four (4) additional special meetings of its stockholders convened at the request
of any holder or holders of 15% of the outstanding Shares and at any other
meetings chosen by the Company. In connection with each meeting of stockholders
at which any such proposal is submitted for a vote of the stockholders of the
Company, the board of directors of the Company shall recommend to the
stockholders that they vote in favor of such proposal and the Company shall use
its best efforts to obtain the requisite stockholder approval necessary for the
approval and adoption of such proposal. The Company shall make all filings and
take all such other action as is necessary to cause any amendment contemplated
by any such proposal to become effective immediately after the approval and
adoption thereof by the requisite vote of the stockholders of the Company.
Notwithstanding the foregoing, the Company shall initially reserve 100,000,000
shares of Common Stock and shall not reduce this amount (except that such amount
may be reduced by any stock issuances in respect of the outstanding Shares, the
Alternate Preferred Stock and the New Preferred Stock Units). At all times after
obtaining the requisite stockholder approval for the Amex Approval Proposal and
prior to the exchange of shares of Series A Preferred Stock for shares of
Series C Preferred Stock, the Company shall maintain a reserve of a sufficient
number of shares of Series

26



--------------------------------------------------------------------------------



 



C Preferred Stock to allow for the full exchange of all outstanding shares of
Series A Preferred Stock for shares of Series C Preferred Stock.
     (h) Listing. The Company shall list, all Offering Shares and any other
shares of Common Stock that are issued as dividends on, or in redemption of, or
otherwise in respect of the Shares or the Alternate Preferred Stock, and to the
extent any shares of New Preferred Stock Units are issued, such shares of New
Preferred Stock Units shall also be listed, on the American Stock Exchange or
such other Eligible Market as is the primary trading market for such shares for
so long as the Investors own any Offering Shares.
     (i) Securities Laws Disclosure; Publicity. The Company shall, on or before
8:30 a.m., New York time, on the first Trading Day following execution of this
Agreement, issue a press release acceptable to the Investors disclosing all
material terms of the transactions contemplated hereby. On the Closing Date, the
Company shall file a Current Report on Form 8-K with the SEC (the “8-K Filing”)
describing the terms of the transactions contemplated by the Transaction
Documents and including as exhibits to such Current Report on Form 8-K the
Transaction Documents, in the form required by the Exchange Act. Thereafter, the
Company shall timely file any filings and notices required by the SEC or
applicable law with respect to the transactions contemplated hereby and provide
copies thereof to the Investors promptly after filing. Except with respect to
the 8-K Filing and the press release referenced above (a copy of which will be
provided to the Investors for their review as early as practicable prior to its
filing), the Company shall, at least two (2) Trading Days prior to the filing or
dissemination of any disclosure required by this paragraph (i), provide a copy
thereof to the Investors for their review. The Company and the Investors shall
consult with each other in issuing any press releases or otherwise making public
statements or filings and other communications with the SEC or any regulatory
agency or Trading Market with respect to the transactions contemplated hereby,
and neither party shall issue any such press release or otherwise make any such
public statement, filing or other communication without the prior consent of the
other, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement, filing or other communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Investor, or
include the name of any Investor in any press release without the prior written
consent of such Investor. The Company shall not, and shall cause each of its
respective officers, directors, employees and agents not to, provide any
Investor with any material nonpublic information regarding the Company from and
after the issuance of the above referenced press release without the express
written consent of such Investor.
     (j) Use of Proceeds. The Company shall use the net proceeds from the sale
of the Shares solely to fund the purchase price of the Acquisition and to pay
any related fees and expenses.
     (k) Financing. The Company agrees that it will not, in connection with the
Acquisition, incur Debt Financing or other Indebtedness or otherwise raise
capital, in an amount that is greater than the amount necessary to fund the
Acquisition and related fees and expenses, after taking into account its
obligations to issue the Shares to the Investors pursuant to the Transaction
Documents and the proceeds to be raised by the public offering of Common Stock
with respect to which the Company filed with the SEC, pursuant to Rule 424(b)(5)
under the Securities Act a preliminary prospectus supplements, dated October 11,
2006 (the “Public Offering”).

27



--------------------------------------------------------------------------------



 



     (l) Notification of Breach. From the date hereof through the Closing Date,
as promptly as practicable, and in any event not later than five Trading Days
after the Company becomes aware thereof, the Company shall provide the Investors
with written notice of (i) any representation or warranty of the Company
contained in this Agreement being untrue or inaccurate in any material respect
at any time from the date hereof to the Closing Date, or (ii) any failure of the
Company to comply with or satisfy in any material respect any covenant,
condition or agreement to be complied with or satisfied by the Company under the
Transaction Documents, the Debt Financing or the Purchase Agreements; provided,
however, that the delivery of any notice pursuant to this Section 6(l) shall not
limit or otherwise affect the remedies available to the Investors, or modify in
any way any disclosure made in this Agreement as of the date hereof.
     (m) Financial Statements and Other Reports. From and after the Closing and
until the date upon which each of the Investors in the aggregate beneficially
own less than 2% of the Shares issued at the Closing Date, it will deliver to
each such Investor:
     (i) as soon as practicable and in any event no later than the day that a
Form 10-Q is required to be filed by the Company with the SEC following each
quarterly period (other than the last quarterly period) in each fiscal year,
consolidated statements of operations, statements of stockholders’ equity and
cash flows of the Company for the period from the beginning of the then current
fiscal year to the end of such quarterly period, and a consolidated balance
sheet of the Company as of the end of such quarterly period setting forth in
each case in comparative form figures for the corresponding period or date in
the preceding fiscal year, together with a certificate from a senior officer of
the Company to the effect that such financial statements have been prepared in
accordance with GAAP consistently applied during the periods involved (subject
to year-end adjustments) and that such financial statements fairly present the
results of operations and changes in financial position, stockholders’ equity,
cash flows and financial position of the Company as of and for the period then
ended; provided, however, that the timely filing with the SEC of the Company’s
periodic report on Form 10-Q for such period shall be deemed to satisfy the
requirements of this Section 6(m)(i); and
     (ii) as soon as practicable and in any event no later than the day that a
Form 10-K is required to be filed by the Company with the SEC following the end
of each fiscal year, a consolidated balance sheet of the Company as of the end
of such fiscal year and the related consolidated statements of operations,
statements of stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the corresponding figures from the
preceding fiscal year, together with the audit report of independent public
accountants of recognized standing selected by the Company; provided, however,
that the timely filing with the SEC of the Annual Report on Form 10-K of the
Company for such fiscal year shall be deemed to satisfy the requirements of this
Section 6(m)(ii).
     (n) Expenses. The Company agrees to reimburse each of the Investors for all
reasonable out-of-pocket costs, expenses and other payments, including but not
limited to legal fees and disbursements, incurred or made in connection with the
transactions contemplated by the Transaction Documents, whether or not
consummated, reasonably promptly after it receives a

28



--------------------------------------------------------------------------------



 



written request from an Investor for such reimbursement; provided that the
aggregate amount of legal fees and disbursements of the Investors that the
Company shall be required to reimburse hereunder shall not exceed the aggregate
amount of the fees and expenses of Fried, Frank, Harris, Shriver & Jacobson LLP
and Lionel Sawyer & Collins in connection with the transactions contemplated by
the Transaction Documents. This covenant shall survive the termination of this
Agreement.
     (o) Payment. At the Closing, the Company shall pay to each of the Investors
a cash payment equal to 14% of the commitment amount of such Investor under the
heading Series A-2 Preferred Stock of the Company as reflected on Schedule A to
the Commitment Letter, dated May 9, 2006, as such Schedule was amended by
letter, dated May 25, 2006, from the Investors to the Company. If the Company
receives any payment from Talisman Energy, Inc. (or any of its Subsidiaries or
its or their Affiliates) upon termination of one or more of the Purchase
Agreements, whether as liquidated damages or otherwise, then the Company shall
pay the Investors 33% of any such payment, with the payment to be prorated among
the Investors based upon the amounts of their commitments as set forth opposite
each Investor’s name on Schedule A hereto. This covenant shall survive the
termination of this Agreement.
     (p) Exchange Proposal. The Company shall take, in accordance with
applicable law and its articles of incorporation and by-laws, all action
necessary to convene a special meeting of holders of its capital stock as
promptly as practicable but no later than one-hundred and twenty (120) days
after the Closing Date to submit for approval by the requisite vote of the
stockholders of the Company of a proposal to (a) issue in exchange for each of
the outstanding shares of Series A Preferred Stock one share of Series C
Preferred Stock and (b) to issue all of the shares of Common Stock potentially
issuable upon conversion of the Series C Preferred Stock in accordance with the
rules of the American Stock Exchange (such proposal, the “Amex Approval
Proposal”). Without limiting the generality of the foregoing, within forty-five
(45) days after Closing, the Company shall file with the SEC a preliminary proxy
statement with respect to such special meeting and shall use its best efforts to
cause such proxy statement to be cleared by the SEC as promptly as practicable
thereafter. Unless and until the Amex Approval Proposal is approved and adopted
by the requisite vote of the stockholders of the Company, the Company shall
resubmit such proposal for stockholder approval and adoption at least at all
future annual meetings of its stockholders, and at up to two (2) additional
special meetings of its stockholders per year convened at the request of any
holder or holders of 15% of the outstanding Shares or shares of Alternate
Preferred Stock and at any other meetings chosen by the Company. Without
limiting the generality of the foregoing, within twenty (20) days after a
request for a special meeting of stockholders made in accordance with the
foregoing, the Company shall file with the SEC a preliminary proxy statement
with respect to such special meeting and shall use its best efforts to cause
such proxy statement to be cleared by the SEC and to hold such special meeting
as promptly as practicable thereafter. In connection with each meeting of
stockholders at which the Amex Approval Proposal is submitted for a vote of the
stockholders of the Company, the board of directors of the Company shall
recommend to the stockholders that they vote in favor of such Amex Approval
Proposal and the Company shall use its best efforts to obtain the requisite
stockholder approval necessary for the approval and adoption of the Amex
Approval Proposal.
     (q) Obligations Limited to Parties to Agreement. Each of the parties hereto
covenant, agree and acknowledge that no person other than the Investors (and
their permitted assignees)

29



--------------------------------------------------------------------------------



 



and the Company shall have any obligation hereunder and that, notwithstanding
that one or more of the Investors may be a corporation, partnership or limited
liability company, no recourse under the Transaction Documents or under any
documents or instruments delivered in connection herewith shall be had against
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder, or affiliate of any of the
Investors or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder, or affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder, or affiliate of any of the
Investors or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or affiliate of any of
the foregoing, as such, for any obligations of the Investors under the
Transaction Documents or any documents or instrument delivered in connection
herewith or for any claim based on, in respect of, or by reason of such
obligation or their creation.
     (r) Antitakeover Laws. The board of directors of the Company shall take all
actions necessary to ensure that the Control Share Acquisition Provisions are
not applicable to the Company and that no Antitakeover Law shall become
applicable to any of the Investors or Offering Holders as a result of the
Investors, the Offering Holders and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including, without
limitation, the Company’s issuance of the Shares, the ownership or conversion of
the Shares, any New Preferred Stock Units or Alternate Preferred Stock and the
Investors’ or the Offering Holders’ ownership of the shares of Common Stock or
New Preferred Stock Units issuable upon conversion of the Shares, the New
Preferred Stock Units or Alternate Preferred Stock and that each of the
Investors shall be approved as an interested shareholder by the board of
directors of the Company such that the prohibitions, restrictions, limitations
and conditions of Sections 78.438 to 78.442 of the NRS do not apply to any
Investor. At the request of any Investor or the Offering Holder, the board of
directors of the Company shall approve any proposed transferee of an Investor or
Offering Holder as an interested shareholder in respect of any proposed sale or
transfer of Shares, the New Preferred Stock Units or Alternate Preferred Stock
or Offering Shares such that the prohibitions, restrictions, limitations and
conditions of Sections 78.438 to 78.442 of the NRS do not apply to such
transferee of any Shares, any New Preferred Stock Units or Alternate Preferred
Stock. Until the Registration Termination Date, the Company shall not adopt a
right plan or “poison pill” without the approval of holders of a majority of the
outstanding Shares or shares of Alternate Preferred Stock, as applicable.
     (s) Notification. If and so long as Goldman, Sachs & Co. or any of its
Affiliates beneficially own (as determined in accordance with Section 13(d) of
the Exchange Act) ten-percent (10%) or more of the shares of Common Stock, the
Company shall provide Goldman, Sachs & Co. with at least thirty (30) days prior
written notice before the Company or any of its controlled Affiliates agrees to,
or enters into, any judicial or administrative decree or order of the type
described in clause (vi) of the definition of “Ineligible Issuer” provided in
Rule 405 of the Securities Act.

30



--------------------------------------------------------------------------------



 



     7. Conditions Precedent to the Obligations of the Investors. The
obligations of each Investor hereunder required to be performed on the Closing
Date shall be subject to the satisfaction or waiver (which waiver shall be
effected by two-thirds of the Investors based on their Commitment Amounts), at
or prior to the Closing, of the following conditions:
     (a) Purchase Agreements. The satisfaction of each of the conditions to the
Company’s and its Subsidiaries’ obligations to consummate the transactions
contemplated by the Purchase Agreements (provided that the determination by the
Company or any of its Subsidiaries as to whether any condition has been
satisfied shall require the agreement of the Investors and the amendment or
waiver of any provisions of the Purchase Agreements (other than amendments and
waivers that do not, in the aggregate, materially and adversely affect the
rights and expected benefits of the Company and its Subsidiaries under the
Purchase Agreements) shall require the consent of two-thirds of the Investors
based on their Commitment Amounts) and the Acquisition contemplated by each of
the Purchase Agreements shall have closed on the terms set forth in the Purchase
Agreements;
     (b) Financing. The Company shall have complied with Section 6(k) and shall
have received (i) proceeds of the Debt Financing in an aggregate principal
amount in an aggregate amount not to exceed $300 million on the terms of the
Financing Term Sheets, and pursuant to documentation reasonably satisfactory, in
form and substance, to two-thirds of Investors based on their Commitment
Amounts, and (ii) net cash proceeds of at least $50 million from the issuance of
Common Stock pursuant to the Public Offering;
     (c) Investor Requirements. All of the Investors shall have complied with
their obligations to purchase Shares hereunder;
     (d) Simultaneous Transactions. The transactions contemplated by the Debt
Financing referred to in Section 7(b) and the Purchase Agreements shall have
been consummated or shall be consummated simultaneously with the purchase and
sale of the Shares pursuant to the Transaction Documents;
     (e) Material Adverse Effect. Since December 31, 2005, there has not been
any change, event or effect that has been or would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, but without
giving effect to the transactions contemplated by the Purchase Agreements;
     (f) Compliance. (i) The issuance of the Shares, the funding of the Debt
Financing and the consummation of the Acquisition shall be in compliance with
all applicable statues, laws, rules and regulations of all applicable
governmental and regulatory agencies and authorities; and (ii) there shall not
exist any judgment, order, injunction or other restraint prohibiting or delaying
or imposing conditions upon consummation of any portion of the Acquisition, the
issuance of the Shares or the funding of the Debt Financing;
     (g) Expro Ownership. Immediately prior to the consummation of the
Acquisition, Expro shall own the North Sea Assets only with the Liens and other
imperfections of title as in place as of the date hereof and any Liens required
to secure the Debt Financing referred to in Section 7(b) and there shall not be
any claims asserted to the contrary; provided, however, that if the

31



--------------------------------------------------------------------------------



 



aggregate purchase price is reduced by $15 million, then Expro need not own the
interests in the Ivanhoe, Rob Roy and Hamish fields;
     (h) Certificate. The Certificate, the New Preferred Stock Units Certificate
and the Series C Certificate shall have been duly filed with the Secretary of
the State of Nevada and shall have become effective and shall be in full force
and effect;
     (i) Representations and Warranties; Covenants. The representations and
warranties of the Company contained in this Agreement shall be true and correct
(without giving effect to any materiality or Material Adverse Effect qualifier
contained therein on and as of the date of this Agreement and on and as of the
Closing Date with the same effect as though made on and as of such date (except
that representations and warranties of the Company expressly made as of a
specified date need be so true and correct only as of such specified date),
except for failures of such representations or warranties to be so true and
correct that would not have a Material Adverse Effect, and the Company shall
have performed all of its obligations under Section 2(b) and shall have
performed in all material respects all other obligations and complied in all
material respects with all other agreements, undertakings, covenants and
conditions required hereunder and thereunder to be performed by it at or prior
to the Closing;
     (j) No Injunction. There shall not be in effect any statute, rule, order,
decree or injunction of a court or agency of competent jurisdiction which
enjoins or prohibits consummation of the transactions contemplated hereby;
     (k) Regulatory Approvals. All permits, consents, authorizations, orders and
approvals of, and filings and registrations required under any federal or state
law, rule or regulation for or in connection with the execution and delivery of
this Agreement, and performance of the transactions contemplated in the
Transaction Documents, and the consummation by the parties hereto of the
transactions contemplated on such parties’ part hereby and thereby shall have
been obtained or made and all statutory waiting periods thereunder in respect
thereof shall have expired, including without limitation, any waiting periods
under the HSR Act;
     (l) Listing. The number of shares of Common Stock issuable upon conversion
of the Shares being issued at the Closing, whether or not such Shares are then
convertible (the “Initial Conversion Number”), and a number of shares of Common
Stock equal to 40% of the Initial Conversion Number issuable as dividends in
respect of the Shares, shall have been authorized for listing on the American
Stock Exchange upon official notice of issuance;
     (m) Voting Agreement. Each of Messrs. William L. Transier, John N. Seitz,
Bruce H. Stover, H. Don Teague and Lance Gilliland shall have entered into a
voting and transfer restriction agreement in the form attached hereto as
Exhibit F; and
     (n) Officer’s Certificate. The Company shall have delivered a certificate
to each Investor executed by the Company’s President or Chief Financial Officer
to the effect that each of the conditions specified in paragraphs (a) through
(m) of this Section 7 has been satisfied.
     8. Conditions Precedent to the Obligations of the Company. The obligations
of the Company hereunder required to be performed on the Closing Date are
subject, at the election of the Company, to the satisfaction or waiver, at or
prior to the Closing of the following conditions:

32



--------------------------------------------------------------------------------



 



     (a) Investor Requirements. All Investors shall have complied with their
obligations to purchase the Shares and each of the Investors shall have executed
and delivered this Agreement, and shall have delivered its respective
Subscription Amount in accordance with Schedule A hereto and Section 2(c)
hereof; and
     (b) Representations and Warranties; Covenants. The representations and
warranties of the Investors contained in this Agreement shall be true and
correct (without giving effect to any materiality or Material Adverse Effect
qualifier contained therein on and as of the date of this Agreement and on and
as of the Closing Date with the same effect as though made on and as of such
date (except that representations and warranties of the Investors expressly made
as of a specified date need be so true and correct only as of such specified
date), except for failures of such representations or warranties to be so true
and correct that would not have a Material Adverse Effect, and the Investors
shall have performed all of its obligations under Section 2(b) and shall have
performed in all material respects all other obligations and complied in all
material respects with all other agreements, undertakings, covenants and
conditions required hereunder and thereunder to be performed by it at or prior
to the Closing;
     9. Indemnification.
     (a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement and notwithstanding any other remedy, indemnify,
defend, protect and hold harmless each Investor, the stockholders, owners,
officers, directors, partners, members, agents, employees and Affiliates of each
of them, each Person who controls any such Investor (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
stockholders, owners, officers, directors, partners, members, agents, employees
and Affiliates of each such controlling Person, to the fullest extent permitted
by applicable law, from and against any and all Losses, promptly as incurred,
arising out of or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or any
certificate, including officer’s certificate, contemplated hereby or thereby,
(ii) any breach of any covenant, agreement or obligation of the Company
contained in this Agreement or any Transaction Document or any certificate,
instrument or document contemplated hereby or thereby, (iii) any cause of
action, suit or claim brought or made against such Indemnified Party (as defined
below) by a third party (including for these purposes a derivative action
brought on behalf of the Company), arising out of or resulting from
(x) execution and delivery of this Agreement, and the performance or enforcement
of the Transaction Documents or any certificate, instrument or document
contemplated hereby or thereby, (y) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Shares, or (z) the status of Indemnified Party as holder of the Shares,
Alternative Preferred Stock or Offering Shares, (iv) any claim for placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
persons engaged by any Investor or its investment advisor) arising out of the
issuance of the Shares or Offering Shares pursuant to the Transaction Documents,
(v) any untrue or alleged untrue statement of a material fact contained in the
registration statement, any prospectus or any form of Company prospectus or in
any amendment or supplement thereto, in any Company preliminary prospectus, or
any free writing prospectus utilized in connection therewith, or arising out of
or relating to any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any prospectus or form of prospectus or supplement thereto, or

33



--------------------------------------------------------------------------------



 



any free writing prospectus, in the light of the circumstances under which they
were made) or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which the Offering Shares are offered not misleading, except to the extent, but
only to the extent, that (A) such untrue statements, alleged untrue statements,
omissions or alleged omissions are based solely upon information regarding such
Investor furnished in writing to the Company by such Investor for use therein,
or to the extent that such information relates to such Investor or such
Investor’s proposed method of distribution of Offering Shares, or (B) in the
case of an occurrence of an event of the type specified in
Section 3(e)(vi)(y)-(z), the use by such Investor of an outdated or defective
prospectus after the Company has notified such Investor in writing that the
prospectus is outdated or defective and prior to the receipt by such Investor of
the Effective Notice pursuant to Section 3(c), (vi) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Offering Shares
pursuant to a registration statement, or (vii) any violation of this Agreement.
The Company shall notify the Investors promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by the Transaction Documents.
     (b) Indemnification by Investors. Each Investor shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the registration statement, any prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or any free writing
prospectus utilized in connection therewith, or arising solely out of any
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any prospectus or form of prospectus or
supplement thereto, or any free writing prospectus, in the light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent, that such untrue statement or omission is contained in any
information so furnished by such Investor to the Company specifically for
inclusion in such registration statement or such prospectus or to the extent
that (i) such untrue statements or omissions are based solely upon information
regarding such Investor furnished to the Company by such Investor in writing
expressly for use therein, or to the extent that such information relates to
such Investor or such Investor’s proposed method of distribution of Offering
Shares and was reviewed and expressly approved by such Investor expressly for
use in the registration statement, such prospectus or such form of prospectus or
in any amendment or supplement thereto or (ii) in the case of an occurrence of
an event of the type specified in Section 3(e)(vi)(y)-(z), the use by such
Investor of an outdated or defective prospectus after the Company has notified
such Investor in writing that the prospectus is outdated or defective and prior
to the receipt by such Investor of Effective Notice pursuant to Section 3(c). In
no event shall the liability of any selling Investor hereunder be greater in
amount than the dollar amount of the net proceeds received by such Investor upon
the sale of the Offering Shares giving rise to such indemnification obligation.

34



--------------------------------------------------------------------------------



 



     (c) Conduct of Indemnification Proceedings. If any action, suit,
investigation, or proceeding (including, without limitation, an investigation or
partial proceeding, such as a deposition), whether commenced in writing
(“Proceeding”) shall be brought or asserted against any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.
     An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). It being understood, however, that the Indemnifying
Party shall not, in connection with any one such Proceeding be liable for the
fees and expenses of more than one separate firm of attorneys at any time for
all Indemnified Parties, which firm shall be appointed by a majority of the
Indemnified Parties; provided, however, that in the case a single firm of
attorneys would be inappropriate due to actual or potential differing interests
of conflicts between such Indemnified Parties and any other party represented by
such counsel in such Proceeding or otherwise, then the Indemnifying Party shall
be liable for the fees and expenses of one additional firm of attorneys with
respect to such Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
     All fees and expenses of the Indemnified Party (including reasonable fees
and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section 9) shall be paid to the Indemnified Party, as incurred, within ten
(10) Trading Days of written notice thereof to the Indemnifying Party; provided,
that the Indemnified Party shall reimburse all such fees and expenses to the
extent it is finally judicially determined that such Indemnified Party is not
entitled to indemnification hereunder.

35



--------------------------------------------------------------------------------



 



     (d) Contribution. If any indemnification to which an Indemnified Party is
entitled under the terms of Section 9(a) or (b) is unavailable to such
Indemnified Party (by reason of public policy or otherwise) or indemnification
is otherwise available to an Indemnified Party pursuant to Section 9(c), then
each Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 9(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 9 was available to such party in
accordance with its terms. As used herein, the term “Losses” means any and all
losses, claims, damages, liabilities, settlement costs and expenses, including,
without limitation, costs of preparation and reasonable attorneys’ fees.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 9(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 9, no Investor shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Investor from the sale of the Offering
Shares subject to the Proceeding exceeds the amount of any damages that such
Investor has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.
     The indemnity and contribution agreements contained in this Section 9 are
in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties, except that, in the event that the Closing occurs, the
right to indemnification pursuant to this Section 9 shall be the sole remedy for
breaches of representations and warranties contained in this Agreement or any
certificate contemplated hereby.
     10. Survival. The representations and warranties contained in this
Agreement or any certificate, including officer’s certificate, contemplated
hereby or thereby, shall survive the Closing until the third anniversary of the
Closing Date and shall thereupon expire, except to the extent that a notice of
breach or inaccuracy of a representation or warranty is delivered to the party
that breached such representation or warranty or made prior to such third
anniversary. The

36



--------------------------------------------------------------------------------



 



agreements and covenants contained in this Agreement or any Transaction Document
or any certificate, instrument or document contemplated hereby or thereby shall
survive the Closing.
     11. Notices. All notices and other communications provided for herein shall
be in writing and shall be deemed to have been duly given if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid:
     (a) if to the Company, to the following address:
Endeavour International Corporation
1000 Main Street, Suite 3300
Houston, Texas 77002
Attn: General Counsel
     (b) if to Investor, to the address set forth on the signature page hereto,
with a copy to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attn: Peter S. Golden, Esq. and Philip Richter, Esq.
Fax: (212) 859-4000
     (c) or at such other address as any party shall have specified by notice in
writing to the others.
     12. Assignability. Each Investor’s obligations under this Agreement may not
be assigned, except as permitted in this Section 12. Each Investor may assign
all or a portion of its rights hereunder to any transferee of the Investor’s
Shares or Offering Shares, and each Investor may delegate all or a portion of
its obligations under this Agreement to (a) one or more of its Affiliates or
(b) any institutional investor or fund reasonably satisfactory to the Company
and two-thirds of the Investors based on their Commitment Amounts. This
Agreement is not assignable by the Company nor may any duties hereunder be
delegated by the Company.
     13. Amendment. Prior to the Closing, this Agreement may not be modified,
amended, waived or terminated except by an instrument in writing signed by the
party against whom enforcement of such modification, waiver or termination is
sought (except that two-thirds of the Investors based on their Commitment
Amounts may act on behalf of all Investors, but only to the extent such
modification, amendment, waiver or termination does not adversely affect any
Investor in a manner different from other Investors). After the Closing, this
Agreement may not be modified, amended, waived or terminated except by an
instrument in writing signed by the party against whom enforcement of such
modification, waiver or termination is sought (except that holders of two-thirds
of the Offering Shares may act on behalf of all Investors and other Offering
Holders, but only to the extent such modification, amendment, waiver or
termination does not adversely affect any Investor or Offering Holder in a
manner different from other Investors).
     14. Binding Effect. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their heirs,
executors, administrators, successors,

37



--------------------------------------------------------------------------------



 



legal representatives and assigns, and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by
and be binding upon such heirs, executors, administrators, successors, legal
representatives and assigns.
     15. Entire Agreement. The Transaction Documents, together with the
Exhibits, Annexes and Schedules thereto, constitute the entire agreement of the
Investors and the Company relating to the matters contained herein, superseding
all prior written and prior or contemporaneous oral negotiations,
understandings, arrangements, contracts or agreements.
     16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
principles of conflicts of law or any other principle that could require the
application of the laws of any other jurisdiction. Each of the parties hereto
hereby irrevocably and unconditionally consents to submit to the exclusive
jurisdiction of the courts of the State of New York and of the United States of
America, in each case located in the County of New York, for any Litigation
arising out of or relating to this Agreement and the transactions contemplated
hereby (and agrees not to commence any civil, criminal or administrative action,
suit, claim, notice, hearing, examination, inquiry, proceeding or investigation
at law or in equity or by or before any court, arbitrator or similar panel,
governmental instrumentality or other agency (“Litigation”) relating thereto
except in such courts), and further agrees that service of any process, summons,
notice or document by U.S. registered mail to its respective address set forth
in this Agreement, or such other address as may be given by one or more parties
to the other parties in accordance with the notice provisions of Section 11,
shall be effective service of process for any Litigation brought against it in
any such court. Each of the parties hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any Litigation
arising out of this Agreement or the transactions contemplated hereby in the
courts of the State of New York or the United States of America, in each case
located in the County of New York, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Litigation brought in any such court has been brought in an
inconvenient forum.
     17. Severability. If any provision of this Agreement or the application
thereof to Investor or any circumstance shall be held invalid or unenforceable
to any extent, the remainder of this Agreement and the application of such
provision to other subscriptions or circumstances shall not be affected thereby
and shall be enforced to the greatest extent permitted by law.
     18. Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor hereunder. The
decision of each Investor to purchase Shares pursuant to this Agreement has been
made by such Investor independently of any other Investor and independently of
any information, materials, statements or opinions as to the business, financial
condition, results of operations, assets properties, liabilities, or prospects
of the Company which may have been made or given by any other Investor or by any
agent or employee of any other Investor, and no Investor or any of its agents or
employees shall have any liability to any Investor (or any other person)
relating to or arising from any such information, materials, statements or
opinions. Nothing contained herein, and no action taken by any Investor pursuant
thereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of

38



--------------------------------------------------------------------------------



 



entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby. Each Investor acknowledges that no other Investor has acted
as agent for such Investor in connection with making its investment hereunder
and that no other Investor will be acting as agent of such Investor in
connection with monitoring its investment hereunder. Each Investor shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.
     19. Termination. This Agreement may be terminated (i) at any time prior to
the Closing Date by mutual agreement of the Company and two-thirds of Investors
(based on their Commitment Amounts), (ii) upon the termination of the Purchase
Agreements, or (iii) by two-thirds of the Investors if the Closing Date has not
occurred on or before November 3, 2006. Notwithstanding termination of this
Agreement, Sections 6(n) (Expenses), 6(o) (Financing Fee), 9 (Indemnification)
and 16 (Governing Law), shall remain in full force and effect.
     20. Headings. The headings in this Agreement are inserted for convenience
and identification only and are not intended to describe, interpret, define, or
limit the scope, extent or intent of this Agreement or any provision hereof.
     21. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.
     22. Specific Performance. The parties acknowledge that money damages are
not an adequate remedy for violations of this Agreement and that any party may,
in its sole discretion, apply to a court of competent jurisdiction for specific
performance or injunctive or such other relief as such court may deem just and
proper in order to enforce this Agreement or prevent any violation hereof and,
to the extent permitted by applicable law, each party waives any objection to
the imposition of such relief, this being in addition to any other remedy to
which such party is entitled at law or in equity.
     23. Interpretation. The headings contained in this Agreement, in any Annex,
Exhibit or Schedule hereto are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Any matter set forth
on any Schedule shall be deemed set forth on all other Schedules if, in each
case, it is reasonably apparent from the information disclosed that another
schedule is also applicable. Except when the context requires otherwise, any
reference in this Agreement to any Section, clause, Annex, Schedule or Exhibit
shall be to the Sections and clauses of, and Schedules, Annexes and Exhibits to,
this Agreement. The words “include,” “includes” and “including” are deemed to be
followed by the phrase “without limitation.” Any reference to the masculine,
feminine or neuter gender shall include such other genders and any reference to
the singular or plural shall include the other, in each case unless the context
otherwise requires. All Annexes, Exhibits and Schedules attached hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. When a reference is made in this Agreement to a
Section, Annex, Exhibit or Schedule, such reference shall be to a Section of, or
an Annex, Exhibit or Schedule to, this Agreement unless otherwise indicated.

39



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Investor has executed this Subscription and
Registration Rights Agreement as of October 19, 2006.

              INVESTORS:
 
            GOLDMAN, SACHS & CO., on behalf of its Principal Strategies Group
 
       
 
  By:    /s/ Gaurav Bhondari
 
       
 
      Name: Gaurav Bhondari
 
      Title: Managing Director
 
            HBK MASTER FUND L.P.
By: HBK Investments L.P.
 
       
 
  By:    /s/ J. Baker Gentry, Jr.
 
       
 
      Name: J. Baker Gentry, Jr.
 
      Title: Authorized Signatory
 
            KINGS ROAD INVESTMENTS LTD.
 
  By:   Polygon Investment Partners LP, its
investment manager
 
       
 
  By:    /s/ Brandon L. Jones
 
       
 
      Name: Brandon L. Jones
 
      Title: Co-head, Private Investments

40



--------------------------------------------------------------------------------



 



              ETON PARK FUND, L.P.
by its investment manager Eton Park Capital
Management, L.P.
 
       
 
  By:   /s/ Marcy Engel 
 
       
 
      Name:  Marcy Engel
 
      Title:  General Counsel
 
            ETON PARK MASTER FUND, LTD.,
by its investment manager Eton Park Capital
Management, L.P.
 
       
 
  By:   /s/ Marcy Engel
 
       
 
      Name:  Marcy Engel
 
      Title:  General Counsel
 
            TPG - AXON PARTNERS, LP
By: TPG-Axon Partners GP, LP
 
            By: TPG-Axon GP, LLC
 
       
 
  By:   /s/ Dinakor Singh 
 
       
 
      Name:  Dinakor Singh
 
      Title:  Co-President
 
            TPG - AXON PARTNERS (Offshore), LTD.
 
       
 
  By:   /s/ Dinakor Singh 
 
       
 
      Name:  Dinakor Singh
 
      Title:  Director

41



--------------------------------------------------------------------------------



 



              MAGNETAR CAPITAL MASTER FUND, LTD
 
  By:   Magnetar Financial LLC
 
  Its:   Investment Manager
 
       
 
  By:   /s/ Doug Litowitz 
 
       
 
      Name: Doug Litowitz
 
      Title: Counsel

42



--------------------------------------------------------------------------------



 



     The Company hereby accepts the foregoing subscription subject to the terms
and conditions hereof as of October 19, 2006.

              Endeavour International Corporation
 
       
 
  By:   /s/ Don Teague 
 
       

43